Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 06, 2017

The Court of Appeals hereby passes the following order:

A17A2105. THE STATE v. MERRITT.

      The State of Georgia filed a direct appeal to this Court from the trial court’s
order transferring the criminal case of Defendant Christopher Oliver Merritt to
juvenile court pursuant to OCGA § 17-7-50.1. However, the State has now filed an
emergency motion seeking to transfer this appeal to the Supreme Court of Georgia
because Merritt was indicted for murder. See Ga. Const. of 1983, Art. VI, Sec. 6, Par.
III (“Unless otherwise provided by law, the Supreme Court shall have appellate
jurisdiction of the following classes of cases: . . . All cases in which a sentence of
death was imposed or could be imposed.”). Both parties also agreed during oral
argument presented before this Court in Fayetteville, Georgia, on October 4, 2017,
that this appeal should be transferred to the Supreme Court.
      In State v. Murray, 286 Ga. 258 (687 SE2d 790) (2009), the Supreme Court of
Georgia held that “[i]f the underlying action is a murder case, this Court has
jurisdiction of the appeal, regardless of whether the order being appealed is based on
facts having some bearing on the underlying criminal trial.” Id. at 259 (1). See also
Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, J., concurring);
State v. Thornton, 253 Ga. 524 (322 SE2d 711) (1984) (directing Court of Appeals
to transfer “all cases in which either a sentence of death or of life imprisonment has
been imposed upon conviction of murder, and all pre-conviction appeals in murder
cases. . . .”). Accordingly, the State’s motion is GRANTED and this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/06/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.